Citation Nr: 1311538	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-47 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including service in the Republic of Vietnam from August 5, 1970, to August 4, 1971, and his decorations include the Purple Heart Medal with First Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD claim has been recharacterized as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A December 2008 VA treatment note reflects that although the Veteran reported PTSD symptoms, psychological testing was inconclusive with respect to establishing whether the Veteran met the criteria for a diagnosis of PTSD.  A March 2009 VA psychiatric examination indicates that the Veteran's psychiatric symptomatology did not presently warrant an Axis I diagnosis, although acknowledging the presence of PTSD symptoms and coping mechanisms (e.g., excessive working and alcohol consumption, etc.).  However, following this examination, the Veteran was encouraged to seek further psychiatric care related to PTSD and depression by a VA medical professional, as documented in an April 2009 VA primary care record.  

For the purposes of establishing the current disability element necessary to establish entitlement to service connection for an acquired psychiatric disorder, the Veteran must only have met the criteria for the psychiatric diagnosis at some time during the appeal period (i.e., any time after November 26, 2008).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In light of the foregoing, the Board finds the evidence of record is insufficient to fully and fairly evaluate the Veteran's appeal as it is unclear if the Veteran meets the criteria for a diagnosis of PTSD, or any other acquired psychiatric disorder, at any time during the appeal period.  Thus, the Board must remand the appeal to supplement the medical evidence of record with another VA examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision.").

Further, the June 2012 statement of his representative explicitly relays the Veteran's account of an increase in the severity of his bilateral hearing loss since his most recent March 2009 VA audiological examination.  VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent and severity of his hearing loss disability given his aforementioned assertion.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  In the VA examination report, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Finally, the record suggests that the Veteran receives regular VA psychiatric and hearing impairment treatment; however, relevant VA treatment records, dated since April 2009 have not been associated with the paper or electronic claims folder.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's hearing impairment and psychiatric disabilities dated since April 2009.  Any negative response(s) must be in writing and associated with the claims folder.

3.  Upon completion of the aforementioned development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disability, including the Veteran's account of symptomatology.  

Then, the examiner is to address the following:

(A)  Identify any acquired psychiatric disorder, including depression and PTSD, for which the Veteran met the diagnostic criteria since November 26, 2008 (even if the disorder is not currently present).  

(B)  If the criteria for a diagnosis of PTSD are met during this period, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that

(i) the Veteran's claimed stressors are adequate to support a diagnosis of PTSD; and 

(ii) his psychiatric symptoms are related to a claimed stressor(s), specifically considering his conceded combat related stressors.  

(C)  As to all diagnosed psychiatric conditions other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition 

(i) had its onset in service or within one year of separation; and

(ii) is related to the Veteran's period of military service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of in-service symptomatology; (II) the December 2008 VA PTSD assessment report; (III) VA psychiatric treatment records, dated in November 2008 and December 2008; (IV) the March 2009 VA psychiatric examination report; (V) an April 2009 VA primary care record; and any other medical evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.  

4.  Upon completion of the aforementioned development, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Then, readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


